DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 07/14/2020 in this application after the final rejection of 03/25/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 06/25/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 08/05/2019 Applicants elected, with traverse, the particular mutation that is c.629-630insC (relevant to SEQ ID NO:  1).  The requirement was deemed proper and is was made final in the Action of 09/12/2019.


Withdrawn Claim Objections
The objection to claim 84, as set forth on page 2 of the Office Action of 03/25/2020, is withdrawn in light of the amendments to the claims.  

Withdrawn Claim Rejection - Improper Markush Grouping

The rejection of claims 73, 74 and 80-84 under the judicially approved "improper Markush grouping" doctrine, as set forth on pages 3-5 of the Office Action of 03/25/2020, is withdrawn in light of the amendments to the claims.  

New Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 83 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a natural product) without significantly more.  Claim 83 is directed to a natural product which falls within the law of nature exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below. The judicial exception is not integrated into a practical application of the judicial exception.


The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., No. 12-398 (June 13, 2013) - “A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and “Myriad’s DNA claim falls within the law of nature exception”. 

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 

Step 1.  Is the claim directed to a process, machine, article of manufacture, or composition of matter?  Yes-  the claim is clearly directed to nucleic acids which are a composition of matter.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)?  Yes- the claim recites a nucleic acid probe comprising a fragment of the PRRT2 gene, which is a naturally occurring portion of a genome.  Even the PRRT2 gene with the elected/recited  mutation (i.e.:  c629-630insC) occurs naturally in the human genome, as evidenced by the instant specification.  Claim 83 recites the limitation that the claimed probe is part of “an array”, but an array is only a collection of nucleic acids, and does not require any structural distinction between the claimed nuclic acid and a part of the human genome.   
MPEP 2106.04(c) provides guidance on the analysis of claims directed to naturally occurring nucleic acids: 
... assume that applicant claims a single-stranded piece of DNA (a primer) having a nucleotide sequence derived from the sense strand of naturally occurring nucleic acid C. Although nucleic acid C occurs in nature as a double-stranded molecule having a sense and an antisense strand, the closest natural counterpart for the claimed nucleic acid is the sense strand of C only. See, e.g., University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241,1241 (Fed. Cir. 2014) (comparing single-stranded nucleic acid to the same strand found in nature, even though "single-stranded DNA cannot be found in the human body").


Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  No, in the instant case the claim recites only one particular nucleic acid of the claimed array.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case, as detailed above, the claims are drawn probes that encompass naturally occurring DNA sequences.  The USPTO memorandum of March 4, 2014 provides guidance on the analysis of claims with regard to patent eligibility under 35 USC 101.  In the case of the instantly rejected claims, there are no additional elements required for the claimed probe other than the fragment  of the PRRT2 gene and the broadly recited label.

In the instant case the rejected claims are drawn to probes that encompasses a product that is naturally occurring (i.e.:  the claimed probe may be the same as a portion 
Myriad did not create or alter either the genetic information encoded in the BCRA1 and BCRA2 genes or the genetic structure of the DNA.  It found an important and useful gene, but groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry. See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U. S. 127. Finding the location of the BRCA1 and BRCA2 genes does not render the genes patent eligible “new . . . composition[s] of matter,” §101. Myriad’s patent descriptions highlight the problem with its claims: They detail the extensive process of discovery, but extensive effort alone is insufficient to satisfy §101’s demands.  Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together.

To summarize, the Court has held that "a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”.  

Withdrawn Claim Rejections - 35 USC § 102 and 103
The rejection of claim(s) 73, 74, 80, 82-84 under pre-AIA  35 U.S.C. 102b as being anticipated by Las Rosa et al (US PG Pub 2004/0214272 A1), as set forth on pages 6-7 of the Office Action of 03/25/2020, is withdrawn in light of the amendments to the claims.

The rejection of claims 73, 74, 81, 82 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Random Primer 24 product of NEB catalog (1998/1999) in view of Rothstein et al (1994), as set forth on pages 7-8 of the Office Action of 03/25/2020, is withdrawn in light of the amendments to the claims and the Remarks (p.5-6) of 06/25/2020.

New Claim Rejections - 35 USC § 102
Claim(s) 83 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by GenBank Locus BM122253 (2002).
The rejected claim is directed to an array (i.e.:  a collection of nucleic acid molecules) where the only structural limitation of the claimed array is a nucleic acid probe comprising a fragment of SEQ ID NO:  9, or a complement thereof, and having at least 90% identity to at least 20 contiguous nucleotides of SEQ ID NO:  1.  GenBank Locus BM122253 teaches creating a collection of double stranded cDNAs (i.e.:  any array) and provides a particular sequence that includes 19 contiguous nucleotides that are identical to SEQ ID NO:  1, including the c.629-630insC recited in the claims (i.e.:  positions 349-367 of BM122253.

New Claim Rejections - 35 USC § 103
Claims 73 and 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GenBank Locus BM122253 (2002) in view of Yadetie et al (2004).
GenBank Locus BM122253 teaches creating a library of double stranded cDNAs and provides a particular sequence that includes 19 contiguous nucleotides that are identical to SEQ ID NO:  1, including the c.629-630insC recited in the claims (i.e.:  positions 349-367 of BM122253) (relevant to the sequence limitations of the claimed probe as recited in claims 73 and 82).
GenBank Locus BM122253 does not explicitly teach that the cDNA sequences of the library include a fluorescent moiety as a label (as recited in claim 73).  However, the 
Yadetie et al teaches that cDNA inserts from plasmids can be labeled with fluorescent moieties (e.g.:  p.7 – Preparation of fluorescently labeled probes)for use in the detection of RNA targets prepared from a sample.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have labeled the cDNA of GenBank Locus BM122253 with a fluorescent moiety, as taught by Yadetie et al.  This skilled artisan would have been motivated to label the cDNA of GenBank Locus BM122253 because GenBank Locus BM122253 teaches that the sequence was obtained as expressed in a mouse tissue, and Yadetie et al teaches that such probes were successfully used to detect expression it rat tissue samples.  The skilled artisan would recognize that labeling the cDNA of GenBank Locus BM122253 would provide a reagent for the analysis of gene expression, and Yadetie et al teaches that the labeled probe can be used for rapid and parallel gene expression analysis.

Claims 80 and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GenBank Locus BM122253 (2002) in view of Yadetie et al (2004), as applied to claim 73 and 82 above, and further in view of Hessner et al (2003).
The teachings of GenBank Locus BM122253 in view of Yadetie et al render obvious the require probe sequence labeled with a fluorescent moiety.  GenBank Locus BM122253 in view of Yadetie et al does not explicitly teach a labeled probe affixed to a 
Hessner et al teaches the attaching of a fluorescent label to a nucleic acid probes, and subsequently fixing the probe to a solid support (e.g.:  p.2 – Materials and methods).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have affixed the fluorescent labeled cDNA probe rendered obvious by GenBank Locus BM122253 in view of Yadetie et al to a solid supports as taught by Hessner et al.  This skilled artisan would have been motivated to fix the labeled probe to a support based on the expressed teachings of Hessner et al that probes fixed to a support can be used to analyze gene expression, and labelling of the fixed probes allows determination of DNA deposition/retention and array element morphology prior to experimental use of slides.

Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem 
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634